DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-3, 5-7, 9-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examiner additionally notes that the text of the claims is barely readable, and seems to be a copy of a fax. Is there not a better image that can be submitted?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US7575354B2) in view of Lin et al. (EP1681527A1).
Regarding claim 1, Woodward discloses in figs 1-6:
An opto-thermal system based on bidimensional thermally conductive plates by phase change, applicable to electromagnetic radiation devices with heat dissipating elements, essentially constituted by a body of heat radiation (36) with at least one flat face, which can be manufactured by extrusion, or injection, from one or several parts, with or without internal and/or external heat dissipation fins or radiators, and with or without openings on its front, side, rear, or in several of these parts as cooling inlets; an electromagnetic radiation source (52) (LED), which can integrate one or more radiation, color, presence, or proximity sensors; an optics (32), formed by a reflector (32); a power supply unit (see fig. 5, supplies power via the depicted lead wires), except for radiation sources that do not require it, such as AC LEDs, and/or electronic power supply and/or control equipment regulated by a microcontroller or a microprocessor; and, preferably, with an anti-glare ring, a protective transparent glass (40), sheet or film at the radiation exit and an interconnectivity mean as a socket or any connector; in which that body integrates a bidimensional thermal conductive plate with flat faces (heat pipe 44), straight or bent in various geometric shapes, or several of these plates joined together by their middle region, which transmit the heat generated by the radiation source, which is in a central region of the system in thermal contact with a central area of the plate or at the junction of plates, to peripheral regions at the ends of the plate or plates, which extend along the side, back, front or several of these zones of the system, by contact of the flat faces of the plates with flat faces of the fins, radiators or other parts of the body of the device; and thermally conductive plates by phase change, consisting of a hollow body bounded by flat and thin external faces (implicitly disclosed) with one or several hermetically sealed cavities (implicitly disclosed) that confine a liquid, such as acetone or water, which absorbs and transfers the heat generated by the radiation source towards all the extension of the thermal conductive plate by phase change and evaporation (implicitly disclosed; 44 = heat pipe).
Woodward does not appear to disclose:
- the reflector is coated or micro-prisms based;
- and the hollow body has supports or structural supporting pillars.
Examiner notes that reflectors formed by coatings or micro-prisms are well-known in the art and would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to implement in order to make a reflector.
In the same field of invention Lin teaches a hollow body has supports or structural supporting pillars (fig 3-5). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to support the hollow body.
Regarding claim 2, modified Woodward discloses a base or platform (48) of a heat conductive material, by thermal conduction or by phase change, attached to the plate or junction of plates that thermally connects them with the source of radiation.
Regarding claims 6 and 7, the features of claims 6 and 7 are well-known in the field of planar heat pipes, and said features do not appear to provide unexpected or surprising effects. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use well-known methods and materials as they were known to be suitable for planar heat pipes.
 The applicant is claiming the product of a conductive plate including a method (i.e. a process) of extrusion, vacuum thermo-welding, sintering, and capillary action consequently, claims 5-6 areis considered “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process cl
aim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).
Regarding claim 11, modified Woodward discloses in fig. 1, 2 a "floating-source configuration", that is, the main radiation direction of the radiation source (52), which is suspended and held by the plate (44), is perpendicular to the normal direction of the faces of the plate or plates in the contact region between the source and the plate, all the radiation interacting with a reflector in front of the source.
Regarding claim 12, modified Woodward also discloses a plate having lateral emission radiation sources (52) whose base or PCB (48) is coincident with any of the two faces of the plate, or is part of it.
Regarding claims 14 and 15, the features of claims 14 and 15 were well-known in the art before the effective filing date. The person of ordinary skill in the art would consider to apply them to the system known from D1, in order to enhance the heat dissipation and focus the light beam.
Regarding claim 17, modified Woodward shows in fig. 1 flat and rectangular plates (not having reference signs), being able to section or partially intersect the optical reflector, and/or the anti-glare ring.
Regarding claim 18, modified Woodward also shows in fig. 1 an arrangement of cross or star plates that converge in the region where the radiation source is located.
Regarding claim 19, modified Woodward also shows in fig. 4 a plate which is bent in "U" shape.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US7575354B2) in view of Lin et al. (EP1681527A1) and Gruss (EP3011249B1).
Regarding claim 3, Gruss discloses in fig. 7,8 additional internal heat radiators (15) in thermal contact with the thermal conductive plates, in the adjacent region to the radiation source.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use additional internal heat radiators in order to better dissipate heat.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US7575354B2) in view of Lin et al. (EP1681527A1) and Kim (US20150219329A1).
Regarding claims 9 and 10, Kim discloses the features of claims 9 and 10 in figures 2-5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875